Citation Nr: 0515539	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-09 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease to include hypertension. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for allergic sinusitis. 

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for residuals of right 
foot and ankle trauma.

7.  Entitlement to a higher initial evaluation for arthritis 
of the right great toe, rated 10 percent disabling.  

8.  Entitlement to a higher initial evaluation for residuals 
of injury to the right second toe, rated noncompensably 
disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1970 
to October 1996.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Muskogee, Oklahoma, 
and Indianapolis, Indiana.  The veteran has since moved, with 
the current regional office being in Pittsburgh, 
Pennsylvania.  

The Board notes that it has restyled the veteran's 
cardiovascular claim, addressed by the RO as "hypertension 
or high blood pressure, enlarged heart and chest pain," as 
"cardiovascular disease to include hypertension."  This is 
more reflective of the focus of medical findings, and is 
satisfied by the grant of service connection for hypertension 
by the adjudication herein.  As the RO noted in the October 
1999 rating decision, while August 1996 EKG readings showed 
voltage criteria compatible with left ventricular 
hypertrophy, actual hypertrophy was not shown by 
physiological measures, including by chest x-ray.  In any 
event, left ventricular hypertrophy may be associated with 
overload due to hypertension, and hence such cardiac 
manifestations of hypertension as left ventricular 
hypertrophy may be considered as part of that disease process 
when rating hypertension, should that heart enlargement 
develop.  EKG readings are medical findings and not 
themselves disorders.  Similarly, chest pain is not itself a 
disorder but rather a symptom, and hence may not be service 
connected.  38 C.F.R. § 3.303(c) (2004).  Should a disabling 
cardiac or cardiovascular condition distinct from 
hypertension present itself, the veteran may submit that 
separate claim.  

The issues of entitlement to service connection for bilateral 
hearing loss, entitlement to service connection for allergic 
sinusitis, entitlement to a higher initial evaluation for 
arthritis of the right great toe, and entitlement to a higher 
initial evaluation for residuals of injury to the right 
second toe, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension developed in service.

2.  Continuing gout related to service has not been 
clinically established.  The episode of gout in service 
appears to have resolved, with no subsequent evidence of 
positive activity.

3.  A continuing back disorder did not develop in service, 
nor is a back disorder related to service currently 
clinically established.

4.  There are no post-service residuals of inservice right 
foot and ankle trauma (other than the right big toe and right 
second toe impairment already service connected).  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2004).

2.  Chronic gout was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 4.10, 4.14 
(2004).

3.  A chronic back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2004).

4.  Residuals of right foot and ankle trauma were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements by issuance of VCAA letters 
in July 2001, November 2001, May 2002, and September 2003.  
These development letters appropriately notified the veteran 
what VA would do and what the appellant must do in 
furtherance of his claims.  The letters also informed the 
veteran with specificity what would be required for his 
claims for service connection to be granted, and explicitly 
asked the veteran to submit pertinent evidence he had, or 
inform of the existence of any additional evidence, that 
would further his claims, including in particular any medical 
evidence of pertinent diseases or injuries in service, and an 
etiological relationship between those service diseases or 
injuries and his current claimed disorders.  

The veteran was afforded the opportunity of hearings to 
provide testimony supportive of his claims, but declined to 
do so.  The veteran's positions on his claims were addressed 
by his authorized representative in a February 2005 submitted 
statement, and by an April 2005 appellate brief.  

The veteran was informed of evidentiary and procedural 
development in the course of his appeal by statements of the 
case in June 2000 and May 2002, and by supplemental 
statements of the case in July 2003, May 2004, and October 
2004.  The failure to issue a required statement of the case 
responsive to the veteran's notice of disagreement (in his 
July 2002 VA Form 9) with the RO's assignment of a 
noncompensable initial evaluation for residuals of injury to 
the right second toe, is the subject of remand, below, 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The claims folder contains service medical records from the 
veteran's 26 years of service, as well as records of 
treatment received at military facilities post service.  The 
veteran was also afforded a VA cardiovascular examinations in 
June 1999 and a VA examination of his feet in September 2001.  

Additionally, while it is true that the veteran was not 
afforded a VA examination to address the etiology of his 
claimed back disorder, the Board observes that there would be 
no basis for concluding that the veteran had a back disorder 
dating to service or otherwise related to service, other than 
based on the veteran's own narrative.  There is no evidence 
of current back pathology.  The service medical records bear 
only a single instance in service of treatment for back pain, 
with no associated objective findings of disability.  In view 
of that fact, and no evidence of any current back pathology, 
there is no indication for a physical examination.  A 
claimant must establish that he has sustained an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or to obtain a 
medical opinion under 38 C.F.R. § 3.159(c)(4)(i)(A)-(C).  
Thus, the VCAA does not require a VA examination or nexus 
opinion regarding the veteran's back disorder claim.  

Similarly, the VCAA does not require a separate VA 
examination specifically to address the veteran's claim of 
entitlement to service connection for residuals of a right 
foot and ankle trauma.  While the service medical records do 
reflect treatment for a right ankle sprain in June 1987, they 
do no reflect any residual disability or any chronic injury 
or disability associated with that ankle sprain.  Further, 
there is no evidence of current residuals of trauma (other 
than that already service connected) so additional 
examination is not indicated.  Thus, the VCAA also does not 
require a VA examination or nexus opinion regarding the 
veteran's back disorder claim.  38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C).  

A VA examination is also not required to address the 
veteran's claim of entitlement to service connection for 
gout.  There was apparently an episode of gout in service, 
with no chronic residuals.  The record contains an opinion 
that there is no evidence of gout now that is related to 
service.  As such no further evidence need be developed for 
the claim, as there is no reasonable possibility that further 
development will show that gout should be service connected. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, a VCAA 
letter was afforded the veteran in September November 2001, 
after an initial adjudication of the claims adjudicated here.  
However, the claims were readjudicated in May 2002, after 
issuance of that VCAA letter.  The Board finds that there was 
no prejudice to the veteran in this case for failure to 
adhere to the strict requirement of VCAA notice prior to 
initial RO adjudication, since the veteran was afforded ample 
opportunity to remedy deficiencies in his claims, and was 
afforded all required assistance for that development.  The 
Board notes that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are also applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the appellant was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Service Connection Claims

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2004).

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service Connection for Cardiovascular Disease, to Include 
Hypertension

Upon annual periodic physical examination in July 1979, blood 
pressure was 130/80.  In May 1982 the veteran was treated for 
viral conjunctivitis; a blood pressure reading was 134/96.  
An undated service random blood pressure check showed blood 
pressure of 122/80 in both arms.  

Upon periodic physical examination in July 1982, blood 
pressure was noted to be elevated at 138/96 standing, with 
blood pressure 126/82 seated.  A repeat blood pressure 
reading was 126/88.  Elevated standing pressure was assessed.  
Following this elevated reading, many additional blood 
pressure readings were obtained in July 1982.  On July 26, 
1982, a first readings  were 126/76 seated and 132/94 
standing in the right arm, and 126/78 seated and 130/90 
standing in the left arm; second readings were 126/74 seated 
and 132/96 standing in the right arm, and 126/70 seated and 
136/94 standing in the left arm.  On July 27, 1982, a first 
reading was 120/84, and additional readings were 140/90 
seated and 144/94 standing in the right arm, and 140/90 
seated and 140/90 standing in the left arm.  On July 28, 
1982, first readings were 130/84 seated and 118/90 standing 
in the right arm, and 130/88 seated and 122/90 standing in 
the left arm; second readings were 136/86 seated and 132/98 
standing in the right arm, and 130/88 seated and 132/96 
standing in the left arm.  On July 29, 1982, first readings 
were 118/74 seated and 126/94 standing in the right arm, and 
122/74 seated and 124/96 standing in the left arm; and second 
readings were 134/88 seated and 134/96 standing in the right 
arm, and 138/88 seated and 136/96 standing in the left arm.  
On July 30, 1982, first readings were 118/78 seated and 
118/86 standing in the right arm, and 120/80 seated and 
118/88 standing in the left arm; second readings were 112/78 
seated and 116/94 standing in the right arm, and 114/80 
seated and 114/94 standing in the left arm.  

A blood pressure reading in August 1982 was 112/78 seated and 
116/94 standing.  March 1987 occupational chest x-rays were 
negative for findings of disorder or disease, with the heart 
noted to be not enlarge, the trachea midline, and the 
pulmonary hilar vascularity appearing normal.  July 1987 
chest x-rays showed small areas of bronchopneumonia, with 
chest findings otherwise normal.  

Upon service retirement examination in July 1996, a seated 
blood pressure reading was 116/88.  An EKG was noted to have 
elevated augmented unipolar left arm (AVL) voltage criteria.  
The EKG was otherwise within normal limits.   

Upon examination in August 1996 also associated with the 
veteran's retirement from service, blood pressure was 102/78.  
The veteran was noted to have no chest pain and no dyspnea.  
Chest x-rays were within normal limits.  However, there were 
voltage criteria for left ventricular hypertrophy shown on 
EKG.  

An echocardiogram conducted in July 1999 showed no 
pericardial effusion; normal chamber dimensions, though with 
the left atrium upper normal; normal wall thickness; probable 
hypokinesis of the posterior left ventricular wall; normal 
global systolic left ventricular function; no intracardiac 
mass; normal valve motion and morphology, though with slight 
systolic bowing of mitral valve leaflets assessed as not 
definitely abnormal; and inferior vena cava motion consistent 
with normal systemic venous pressure.  

A VA cardiac examination was conducted in July 1999.  The 
report noted a history of hypertension since approximately 
1982.  However, the complete test of the examination is not 
contained in the claims folder, since text runs off both 
sides of the printed page.  The portions of the examination 
report contained in the claims folder inform of three blood 
pressure readings were taken:  150/88, 154/92, and 145/87.  
The heart had a regular rate and rhythm.  Diagnoses included 
hypertension not treated with medication, and chest pain 
assessed as probably angina.  

A Bruce protocol examination conducted in June 1999 resulted 
in a METS score of 12.9, with a maximum heart rate of 181 
beats per minute, and an exercise blood pressure of 229/52.  
The veteran's resting blood pressure was noted to be 109/71, 
with a resting heart rate of 144 beats per minute.   

The veteran submitted an October 2002 record of treatment.  
At that treatment, the veteran complained of pain in the left 
chest and anterior shoulder, and numbness in the left arm.  
Blood pressure was elevated at 160/96.  When examined the 
veteran was in no distress and an EKG was normal.  The 
examiner assessed atypical chest pain.  

Upon follow-up three weeks later, the veteran complained of 
chest pain episodes occurring once or twice weekly and 
lasting from 30 minutes to an hour.  On examination, blood 
pressure was 140/83 and the heart had a regular rate and 
rhythm.  An EKG was normal.  The examiner prescribed a five-
day blood pressure check and a thyroid check.  However, the 
claims folder does not have a record of that further testing.  

The Board has carefully reviewed the cardiac-related medical 
records within the claims folder.  While noting the veteran's 
impressive Bruce protocol performance, the Board also 
observes that elevated blood pressure readings were present 
on multiple occasions in service, and were also present at 
the VA examination in July 1999.  The lower blood pressure 
reading noted at the Bruce protocol test would seem to be 
unreliable, since it was taken at a "resting" heart rate of 
144 beats per minute.  Thus, either the veteran is highly 
tachycardic, or that blood pressure reading was not a true 
resting reading.   Severe tachycardia is not otherwise shown 
in the claims folder, so the Board is more inclined to 
discount the Bruce protocol "resting" reading.  While 
additional development could certainly be undertaken, enough 
evidence is presented to conclude that the veteran has at 
least some degree of hypertension, as diagnosed by the July 
1999 VA examiner, which has continued from service to the 
present.  Accordingly, a grant of service connection for 
hypertension is warranted.  This determination seems 
particularly appropriate, since in service the veteran was 
shown to have positional hypertension, with some readings in 
the hypertensive range with the veteran standing.  The 
veteran's blood pressure reading were not noted to be taken 
with the veteran standing at his VA examination, and this was 
reflected in the somewhat lower readings at that examination.  
Accordingly, the Board finds that a grant of this benefit 
sought is satisfactorily supported.  

Service Connection for Gout

In June 1987 the veteran received treatment for pain and 
stiffness of the right great toe.  The toe was very tender to 
palpation, and range of motion was decreased due to pain.  
The examiner assessed degenerative joint disease, with gouty 
arthritis to be ruled out.  A laboratory test was positive 
for uric acid in the right great toe.  Three days after the 
initial visit, and following treatment, the veteran reported 
feeling much better with decreased pain and discomfort in the 
toe.  An assessment of gouty arthritis was affirmed.  

No gout was found and the feet were assessed to be normal 
upon service retirement examination in July 1996.

The Board notes that the veteran has variously been diagnosed 
with gout and arthritis of the right great toe.  It has 
essentially been determined that any gout in service was 
acute and transitory.  More recent opinion is that there is 
not gout in the foot, or elsewhere related to service.  See 
VA examination of September 2001.  There is no evidence of 
continuing gout that is related to service or in-service 
occurrence of event.  It is noted that service connection for 
arthritis of the toe has been granted.  The preponderance of 
the evidence is against the claim, and, therefore, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Back Disorder

In August 1988 the veteran received treatment for back pain, 
complaining of a two-week history of back pain, with pain 
occurring especially when waking in the morning, with pain 
improving over the course of the day.  On examination, range 
of motion and palpation produced no discomfort.  There was no 
paravertebral muscle spasm, and there were no rotated 
vertebrae.  The veteran reported sleeping on a waterbed.  The 
examiner assessed as possible causes renal lithiasis, or 
stress-related pain, or pain due to use of a waterbed.  The 
examiner prescribed Motrin, recommended use of a firm 
mattress, and instructed the veteran to return in two to 
three days if the condition was not resolved.  There is no 
record of the veteran returning for further treatment.  

Upon service retirement examination in July 1996, the spine 
was assessed as normal, with no back disorder found.

A November 1999 treatment record noted incidentally low back 
pain.  Medical records contain no other findings or 
assessments addressing a back disorder.  

In light of the absence of any cognizable evidence of a back 
injury or a chronic back disorder in service, the 
preponderance of the evidence is against the claim on a 
direct basis.  In the absence of any medical evidence of any 
chronic or continuing back disorder related to service, there 
is no pathology to service connect.  Accordingly, the 
preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection for Residuals of Right Foot and Ankle 
Trauma

The discussion herein is not taken to include or to affect 
the service connection that has been assigned for the right 
toe pathology that is already service connected.

In December 1986 the veteran received treatment for a severe 
right lateral ankle sprain.  There was considerable edema to 
the lateral malleolar area, with very limited range of 
motion.  However, there was no ecchymosis and no deltoid 
ligament tenderness.  X-rays showed extensive soft tissue 
swelling laterally, but with bony structures intact and joint 
spaces normal.  The following day, a grade II lateral ankle 
sprain was assessed, and the condition was treated with an 
air cast, to be followed by partial weight bearing and 
progressive activity.  He was placed on limited duty for 
nearly two weeks.  

In June 1987 the veteran received treatment for complaints of 
pain and stiffness of the right great toe with difficulty 
bending the toe.  There was no history of trauma.  
Degenerative and gouty arthritis were assessed. 

No right foot or ankle residuals of past trauma were found 
upon service retirement examination in July 1996, and the 
feet were assessed to be normal.

A post-service treatment record in October 2000 notes the 
veteran's complaint of multiple joint pain of the right foot 
with right foot swelling for the past four to five years.   A 
history of gout was noted.  The treating physician found no 
foot deformity, with no joint inflammation, full range of 
motion, normal gait, and no muscle spasm or atrophy.  No 
residuals of trauma were noted.

Post service treatment records show multiple other treatments 
associated with disability affecting the right first and 
second toes and the right first metatarsal joint, but without 
any current complaints or positive findings referable 
otherwise to the right foot or ankle, and none containing any 
notation of a causal relationship to past right foot and 
ankle trauma. 

At a September 2001 VA examination of the veteran's feet, the 
veteran's history of gout or arthritis affecting the first 
and second toes and the first metatarsal joint of the right 
foot were noted, but there were no complaints or findings of 
other foot or ankle disorders, and none related to past right 
foot and ankle trauma. 

An October 2001 treatment record notes the veteran's 
complaints including of pain and swelling in the ball area of 
the right foot with ambulation.  Examination produced no pain 
on palpation at the arch, ball, or heal of the right foot.  
The examiner assessed, pertinently, right foot pain, and 
prescribed Vioxx for that pain.  However, no findings were 
made of any foot disorder related to the veteran's inservice 
ankle sprain.  

An October 2002 treatment record notes the veteran's reported 
history of left heel pain for the past month, as well as pain 
in the toes of the right foot.  The examiner noted that the 
veteran had reportedly injured the right foot in 1996.  On 
examination, regarding the right foot, the examiner only 
found the second toe pointing toward the great toe when 
standing.  She found no other foot deformities.

In short, while post-service medical records include multiple 
treatments for the right foot, these are generally restricted 
to pain disability associated with the right first and second 
toes, the first metatarsal joint, and the ball of the foot.  
There is no indication in post-service records of any 
residuals of the veteran's right ankle sprain in service.  
There is no service record of any right hindfoot trauma other 
than the noted right ankle sprain, which was not shown to 
have persisted as a chronic disorder in service, at the 
service separation examination, or post service.  Hence, 
there is no indication in the medical record of any 
persistence of residuals of an in-service right foot and 
ankle trauma.  The preponderance of the evidence is thus 
against the veteran's claim of entitlement to service 
connection for residuals of trauma to the right foot and 
ankle.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension is granted.

Service connection for gout is denied.

3.  Service connection for a back disorder is denied. 

4.  Service connection for residuals of right foot and ankle 
trauma is denied.  


REMAND

Remand is necessary for development of several claims on 
appeal.  Each is addressed here individually.  

Service Connection for Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).  This is the standard to establish that there 
is current hearing loss that is a disability under VA 
criteria.  These findings need not be met in service to 
establish service connection.

Service medical records contain some marginally abnormal 
hearing findings on various occasions.  Hearing loss is noted 
on at least one occasion associated with an episode of sinus 
pathology.  

The RO has noted that post service private hearing 
conservation tests submitted by the veteran did not show that 
the veteran's hearing impairment met the 38 C.F.R. § 3.385 
threshold for hearing loss disability, because they did not 
show in either ear, for pertinent frequencies between 500 and 
4000 hertz, one threshold of at least 40 decibels, or three 
thresholds of at least 26 decibels.  The private audiometric 
reports contained no Maryland CNC speech recognition tests.  

Both because Maryland CNC speech recognition tests were not 
performed in the private audiometric reports submitted by the 
veteran, and because the suggestion of hearing impairment in 
service medical records, even though not reaching the level 
of 38 C.F.R. § 3.385 hearing loss disability, warrants a VA 
hearing loss examination to assess the current level of 
disability, based on the duty to assist pursuant to the VCAA.  
Hence, remand for that examination is warranted.  



Service Connection for Allergic Sinusitis

In February 1994 the veteran sought treatment for complaints 
of pain in the nasal area and in the ears.  There was hearing 
loss.  A provisional diagnoses of sinusitis and sinus otitis 
were made.  A further February 1994 treatment record informs 
of a several week history of decreased hearing, as well as a 
stuffed nose and pressure around the eyes.  On examination, 
the tympanic membranes were opaque with a slight bulge.  
There was tenderness with percussion of the maxillary area.  
The examiner assessed otitis and sinusitis.  X-rays were 
taken in February 1994 showing frontal and maxillary 
sinusitis with soft tissue densities in the right maxillary 
antra.  
 
The sinuses were assessed to be normal upon service 
retirement examination in July 1996.  However, post-service 
records show multiple treatments with diagnosed sinusitis 
based on current findings in 2000 and 2001.  The veteran has 
not been afforded a VA examination to address his sinusitis 
claim.  In light of the 1994 service medical records showing 
sinusitis and post-service medical records also showing 
sinusitis, a contemporaneous VA examination is warranted to 
address whether chronic or recurrent sinusitis is present and 
related to service.  Littke v. Derwinski, 1 Vet. App. 90 
(1990). 

Higher Initial Evaluation for Arthritis of the Right Great 
Toe

The veteran was afforded a VA medical evaluation including to 
assess the nature and severity of his arthritis of the right 
great toe in September 2001.  Subsequent medical records 
include some assessments of the right foot up to October 
2001.  However, a more current medical examination is 
required here, since a complete, contemporaneous medical 
picture of the right great toe arthritis, along with any 
associated disability affecting the right first metatarsal 
joint (as suggested in the medical record), must be obtained.  
Littke.  Staged ratings must also be considered.  
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).



Compensable Initial Evaluation for residuals of a right 
second toe injury

The veteran's VA Form 9 submitted in July 2002 constituted a 
notice of disagreement with the initial non-compensable 
evaluation assigned by the RO's May 2002 decision granting 
service connection for residuals of a right second toe 
injury.  The RO thereafter addressed that initial evaluation 
of residuals of a right second toe injury in a July 2003 
supplemental statement of the case.  The appropriate course 
should have been to issue a statement of the case.  38 C.F.R. 
§ 19.26 (2004).  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Manlincon, supra.  
Additionally, on remand, the RO should complete any 
additional development deemed necessary regarding this claim.  
38 C.F.R. § 19.26 (2004).  Further, as the big toe is going 
to be examined, this too will also be examined as part of the 
development.

Upon remand, staged ratings must be considered for evaluation 
of residuals of a right second toe injury.  Fenderson, supra.

Accordingly, the case is remanded for the following:

1.  The RO should provide the 
appellant and his representative a 
statement of the case addressing the 
claim of entitlement to a compensable 
initial evaluation for residuals of 
injury to the right second toe.  
Thereafter, the appellant and his 
representative are instructed that 
for the appeal to proceed on this 
issue, a timely substantive appeal 
must be received.  If no timely 
substantive appeal on this issue is 
received, the remand development is 
to proceed with respect to the other 
remanded issues, as directed below.  
If a timely substantive appeal is 
received, the development requested 
in the following paragraphs is to be 
undertaken as directed below, 
including as directed with respect to 
residuals of a right second toe 
injury.

2.  Thereafter, if appropriate the RO 
should, with the veteran's 
assistance, obtain and associate with 
the claims folder any additional 
post-service medical records, 
including from military treatment 
facilities.  The appellant should be 
contacted to provide approximate 
dates and locations of treatment, if 
there has been recent treatment of 
any of the disorders.

3.  Thereafter, the veteran should be 
afforded a VA hearing loss 
examination, to include an authorized 
audiological evaluation with speech 
audiometry revealing speech 
recognition in each ear.  Thereafter, 
if hearing loss is present, an 
etiology as to the onset of the 
hearing loss should be set out.  If 
no hearing loss is present, or if the 
etiology cannot be determined without 
resort to speculation, that should be 
noted in the claims file.

4.  Also after completion of 
instruction 2, the veteran should be 
afforded an appropriate VA 
examination to assess the nature and 
etiology of any current sinusitis, to 
include if chronic sinusitis is 
found.  The claims folder should be 
provided to the examiner for review 
prior to the examination.  Any 
necessary non-invasive tests and 
studies should be conducted.  The 
examiner should identify any chronic 
sinusitis.  For any current, chronic 
sinusitis found, the examiner should 
address the question of etiology.  
Specifically, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
current sinusitis developed in 
service, or is otherwise causally 
related to service.  If an opinion 
cannot be provided without resort to 
speculation, that should be noted in 
the examination report.  

5.  Also after completion of 
instruction 2, the veteran should be 
afforded an appropriate examination 
to address the nature and severity of 
current arthritis of the right great 
toe and residuals of injury to the 
right second toe, and to record all 
pertinent orthopedic findings.  Any 
metatarsal involvement should also be 
addressed.  The claims folder should 
be provided to the examiner for 
review prior to the examination.  All 
indicated tests and studies should be 
accomplished.  The examiner should 
address current disability of the 
first and second toes and affected 
metatarsal joints, including based on 
limitation of flexion or extension, 
or other functional impairment.
 
The examiner must comment on the 
presence or absence of associated 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy indicative of disuse, and the 
functional loss resulting from any 
such manifestations.  The examiner 
must also provide an opinion as to 
the degree of any functional loss 
that is likely to result either from 
a flare-up of symptoms or on extended 
use.  If the examiner is unable to 
offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be 
so stated.

6.  Thereafter, the remanded claims 
for which an appeal has been 
perfected must be appropriately 
readjudicated.  Staged ratings should 
be considered to address initial 
schedular evaluations, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any determination remains 
to any extent adverse to the veteran, 
he and his representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


